Citation Nr: 9922407	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  96-00 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1971 and from December 1973 to December 1975.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In January 1999, the veteran submitted claims for service 
connection for tumors and right foot disability.  It appears 
that the RO is in the process of developing evidence relevant 
to these claims.  These claims are not currently in appellate 
status.  They are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's claim has been received.

2.  The veteran's PTSD is productive of total social and 
occupational impairment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 5107, 1155 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has found the veteran's claim to be well grounded 
and is satisfied that all available evidence necessary for an 
equitable disposition of this claim has been obtained.

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed. 
Reg. 52700 (1996) (codified at 38 C.F.R. § 4.125).  The new 
criteria for evaluating service-connected psychiatric 
disability are codified at 38 C.F.R. § 4.130 (1998).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals before March 1, 
1999) held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.

Under the current or former version of the schedular 
criteria, a 100 percent schedular rating is warranted for 
PTSD if it is productive of total social and occupational 
impairment.  The evidence in this case clearly establishes 
that the veteran's PTSD is productive of total social and 
occupational impairment.  In this regard, the Board notes 
that the record reflects that the veteran has been unemployed 
since 1991, that he receives counseling for PTSD, and that he 
is on medication for PTSD.  The record further reveals that 
he has been awarded Social Security disability benefits in 
part due to PTSD.  VA examination in September 1995 revealed 
that the veteran had nightmares, was irritable, was socially 
isolated, and that he had startle and hyper-alert reactions 
due to PTSD.  The VA examiner indicated that the veteran's 
global assessment of functioning (GAF) score was 30.  Another 
VA psychiatric examination, performed in March 1998, revealed 
the veteran to have PTSD due to his traumatic Vietnam 
experiences demonstrated by intrusive thoughts, flashbacks, 
enhanced startle reactions, suicidal ideation, nightmares, 
and auditory hallucinations.  Once again the examiner 
indicated that the veteran's GAF was 30 due to PTSD.  The 
Board notes that a GAF of 30 reflects serious impairment in 
communication and judgment, or an inability to function in 
almost all areas.  The Board further notes that the recent VA 
examinations have not resulted in a diagnosis of any other 
psychiatric disability.  The veteran's psychiatric impairment 
has been attributed to PTSD alone.  The Board finds that the 
above noted medical evidence clearly establishes that the 
veteran is totally disabled due to his PTSD.  

Accordingly, a 100 percent schedular evaluation is warranted 
for the veteran's PTSD.


ORDER

A 100 percent schedular rating for PTSD is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

